247 S.W.3d 104 (2008)
STATE of Missouri, Respondent,
v.
Heather L. SALSMAN, Appellant.
No. ED 87171.
Missouri Court of Appeals, Eastern District, Division One.
March 11, 2008.
Jennifer A. Brown, Hannibal, MO, for appellant.
Thomas P. Redington, Prosecuting Attorney, Hannibal, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.


*105 ORDER
PER CURIAM.
Heather Salsman ("Defendant") appeals from the judgment upon her conviction of one count of a Class A misdemeanor of assault in the third degree, Section 565.070, RSMo 2000. Defendant asserts the trial court erred in entering judgment upon her conviction as the State failed to produce sufficient evidence to sustain a conviction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).